DETAILED ACTION
Status of Claims
	Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All rejections from the previous Office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection are necessitated by amendment. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5 and 8, the claim language including “[in] [at]” is indefinite because it is unclear what claim language is being positively recited with both the use of removing text symbol ([ ]) and adding text (_) for a single term.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2012/174732), in view of Chen et al. (US 6,806,186), in view of Graham et al. (US 10,094,035), in view of Iwazaki (US 2006/0226018) and in further view Huens et al. (US 6,398,939).
Regarding claim 1, Wang discloses a metallization method with a rate far greater than conventional film growth (abstract), [0013] (= a high-speed electroplating method for depositing a conductive layer on a substrate) [0002], [0013] comprising:
Transferring a substrate to a substrate holder with electrical conduction path to substrate conductive layer which is usually copper including a metal salt electrolyte, solvent and additives [0002], [0045], [0053] (= providing the substrate containing a conductive layer on its surface, wherein the material of the conductive layer is copper = disposing the substrate in an electroplating solution including metallic ions, a solvent and additives);
	Turning on an ultrasonic device [0058] (= turning on an ultrasonic oscillation machine to vibrate the electroplating solution),
	Providing a circulation mechanism (1026) [0034] (Figure 5) (= turning on a jet flow device to agitate the electroplating solution),
	Applying electrical current, pulse reverse mode or alternating current and voltage modes the applied current ranging from 0.1 to 100 A [0056] (= and performing electroplating);
	Depositing within the trenches or cavities of ULSI, TSV or other circuit board [0002], [0014] (= depositing a conductive layer on said bottom shape of the trenches), and
	Wherein the substrate (1004) is placed in the tank (not labeled, Figure 5) with the ultrasonic device (1003) and circulation device (1026) providing the electrolyte at the inlet (not labeled, Figure 5) (= wherein the substrate is placed in an electroplating bath and both the ultrasonic oscillation machine and the jet flow device are positioned at the bottom of said electroplating bath, and said jet flow device is placed directly below the substrate to generate jet flow perpendicular to the direction of generating said at least one conductive layer). Wang discloses the positioning of the substrate approximately at the center of the cathode cell (Figure 5).  
	Wang fails to disclose performing a pre-electroplating process as claimed. 
	In the same or similar field of electroplating features, Chen discloses performing a first electrochemical deposition (ECD) at a lower current density followed by performing a second ECD at a higher current density.  Chen teaches that the current densities may even be higher such as performing electrodeposition at a first current density of 4 mA/cm2 and subsequently performing a second electrodeposition at 32 mA/cm2 (Col. 5 lines 60-61).  Although these values are outside the claimed range, they are close enough that one of ordinary skilled in the art would expect the same or similar predictable result.  Chen discloses that an initial film of metal is deposited into the micro-recessed structure using a first electroplating waveform to enhance the deposition of the metal at a bottom of the micro-recessed structure and after the initial plating, deposition of the metal is continued using at least a second electroplating waveform having a second current density to assist in reducing the time required to substantially complete filling of the micro-recessed structure (abstract).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a pre-electroplating step followed by a second electroplating step because Wang teaches that the two-step process allows metal deposition at the bottom of a feature and a second deposition waveform reduces the deposition time.  
	Wang in view of Chen fails to disclose the claimed conductive pillar, temperature and film photoresist. 
	In the same or similar field of endeavor, Graham discloses a method of electroplating material onto substrates to form a resulting structure such as a pillar (Col. 12 lines 1-15) using a layer of photoresist which is subsequently removed from the substrate (Col. 2 lines 60-67). Graham discloses conventional lithographic patterning of the photoresist to define feature sizes including exposure, masking and developing (Col. 28 lines 41-58).  Regarding the claimed temperature, Graham recognizes electrolyte temperature as a result effective variable for controlling the plating rate therefore the adjustment of the temperature would have been an obvious engineering design choice (Col. 5 lines 25-30).  Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Further, the phrase “to avoid slower rate deposition of the electroplating layer and to stabilize the additives” does not further limit the claimed method.  The claimed “slower” rate is relative.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising conductive pillars formed by photoresist because Graham discloses an electroplating method that utilizes conventional photoresist application to produce conductive pillars.  The teachings of Wang, Chen and Graham overlap within the same field of endeavor of electroplating features and therefore it would have been obvious to modify the method of Wang with the teaches of Chen and Graham.  
	Graham discloses the photoresist as described above however Graham indicates that the photoresist is sprayed or spin-on and therefore does not disclose a dry-film photoresist, however, in the same or similar field of endeavor, Iwazaki discloses the photoresists may either be spin-on photoresists or dry film resists as long as they are resistant to the electroplating process [0186].  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a dry-film photoresist because Iwazaki discloses that spin-on photoresists and dry-film photoresists are art recognized equivalents. 
Wang discloses providing a circulation mechanism (1026) [0034] (Figure 5) and jet flow as described above.  Wang is silent in regards to the flow rate therefore in order to practice the invention of Wang, one of ordinary skill in the art would necessarily look to the art for workable flow rates and arrive at a reference such as Huens.  In the same or similar field of endeavor, Huens discloses flow of electrolyte to include 0.05 gal/min for conventional flow rate of copper deposition (Col. 7 lines 55-64) which falls within the claimed range. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a flow rate equal to or less than 10 liters per minute, because Huens discloses that a flow rate of 0.05 gal/min is conventionally known in the art.  
	Regarding claims 2 and 9, Wang discloses ultrasonic wave with a frequency of 10 KHz to 5 MHz which overlaps the claimed range therefore a prima facie case of obviousness exists [0030]. 
	Regarding claims 3 and 10, Wang discloses copper deposition [0042]. 
	Regarding claim 8, Wang, Chen, Graham, Iwazaki and Huens disclose the claimed invention as applied above.  Chen discloses sidewall coverage of a feature using a seed layer (Col. 6 lines 15-28). The seed layer along the opening feature reads on the claimed gap and two adjacent metal parts.  The claimed ‘parts’ is particularly broad.   
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2012/174732), in view of Chen et al. (US 6,806,186), in view of Graham et al. (US 10,094,035), in view of Iwazaki (US 2006/0226018), in view of Huens et al. (US 6,398,939) and in further view of Lee et al. (US 2010/0230146).
Regarding claim 4, the combination above discloses the claimed invention as applied.  Graham discloses the removal of the photoresist, however, the combination fails to disclose what is used to remove the photoresist.  Therefore, in order to produce the invention of Wang in view of Chen, Graham, Iwazaki and Huens one of ordinary skill in the art would necessarily look to the art for workable photoresist removers and arrived at a reference such as Lee. 
In the field of forming patterned electrodeposits using dry film photoresist, Lee discloses wherein a plating resist may be removed using a NaOH solution [0062].
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to produce a method comprising removing a dry film resist with NaOH because Lee teaches that NaOH is a conventional plating resist removal composition.  
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2012/174732), in view of Chen et al. (US 6,806,186), in view of Graham et al. (US 10,094,035), in view of Iwazaki (US 2006/0226018), in view of Huens et al. (US 6,398,939) and in further view Tamarkin et al. (US 6,022,466).
Regarding claim 5, the combination above discloses the claimed invention as applied. Graham teaches that through-holes are conventional in electroplating features (Col. 23 lines 1-29).  Chen discloses sidewall coverage of a feature using a seed layer (Col. 6 lines 15-28).  The combination fails to disclose drilling as claimed. 
Tamarkin discloses wherein a typical substrate for electroplating is formed with holes using drilling and thereafter cleaned (Col. 2 lines 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising drilling holes and cleaning as a pre-treatment because Tamarkin teaches that drilling holes and cleaning are typical substrate preparation steps for electroplating.  
Regarding claim 6, Wang discloses ultrasonic wave with a frequency of 10 KHz to 5 MHz which overlaps the claimed range therefore a prima facie case of obviousness exists [0030]. 
	Regarding claim 7, Wang discloses copper deposition with copper salt [0042]. 
Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered.  
Regarding the argument on page 9 stating that Wang’s device is divided into two cells, it is noted that the two cell configuration of Wang is not excluded from the instant claims.  Each cell of Wang includes both an ultrasonic device and a jet flow circulation mechanism.  
Any further argument presented is directed towards amended language.  The previous grounds of rejection have been withdrawn in view of Applicant’s amendment and new grounds of rejection are necessitated by amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0180412 – flow velocity
US 2002/0056644 – flow velocity 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795